RENDERED: MARCH 5, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals
                               NO. 2019-CA-1223-MR


CHARLIE DORRIS                                                      APPELLANT


                 APPEAL FROM FRANKLIN CIRCUIT COURT
v.               HONORABLE PHILLIP J. SHEPHERD, JUDGE
                         ACTION NO. 18-CI-00295


KENTUCKY DEPARTMENT OF
CORRECTIONS AND WENDY
WALROD                                                               APPELLEES


                                      OPINION
                                     AFFIRMING

                                    ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

JONES, JUDGE: Charlie Dorris, pro se, appeals from the Franklin Circuit Court’s

order dismissing his petition for a writ of mandamus, entered July 8, 2019. We

affirm the circuit court’s order.

                                    BACKGROUND

             Dorris is an inmate currently serving five consecutive five-year

sentences, totaling twenty-five years, with the Kentucky Department of
Corrections (the DOC). In June 2005, Dorris was convicted on a charge of flagrant

non-support and sentenced to five-years’ probation (Butler Circuit Case No. 03-

CR-00144). In January 2006, Dorris was convicted on a charge of receiving stolen

property and sentenced to another five-years’ probation (Butler Circuit Case No.

04-CR-00115).

                While on probation for the Butler Circuit Court cases, Dorris was

charged and convicted in 2007 for three separate and additional felony offenses in

Ohio Circuit Court (Case Nos. 07-CR-00058, 07-CR-00112, and 07-CR-00113).

Dorris was sentenced to a prison term of five years for each of the Ohio Circuit

Court cases, and the court ordered these to be served consecutively with each

other, for a total of fifteen-years’ imprisonment. Finally, on October 18, 2007, the

Butler Circuit Court revoked Dorris’s probation in Case Nos. 03-CR-00144 and

04-CR-00115. Based on KRS1 533.060(2), those probated five-year terms were

ordered to run consecutively as well, resulting in a total sentence of twenty-five

years.

                At some point prior to September 8, 2017, Dorris apparently sent a

letter to the central office of the DOC at the Justice and Public Safety Cabinet.

Dorris’s letter is not included in the record. However, the record contains the

response to Dorris’s letter from appellee Wendy Walrod, an Offender Information


1
    Kentucky Revised Statutes.

                                           -2-
Administrator employed by the DOC’s central office. She addressed Dorris’s

question about whether his sentences should have been run concurrently or

consecutively. In the context of Walrod’s letter, Dorris’s apparent concern was

that the DOC had “made the decision to alter the final judgments of [his] cases

when each case was reviewed to be run concurrently or consecutively with the

previous cases.” (Record (R.) at 16.) Walrod stated that, by operation of KRS

533.060, all of Dorris’s sentences would run consecutively. After addressing

several other matters, Walrod concluded, “You have exhausted all administrative

remedies available to you.” (R. at 17.)

             On April 13, 2018, Dorris filed a petition for writ of mandamus with

the Franklin Circuit Court. Dorris asserted the DOC should be compelled to

calculate his sentence at fifteen years rather than twenty-five, arguing the DOC

failed to timely revoke his probation under KRS 533.040(3). That statute requires

revocation “within ninety (90) days after the grounds for revocation come to the

attention of the Department of Corrections[.]” Dorris claimed the Commonwealth

and the DOC knew he had committed his last series of offenses on May 10, 2007,

the date of his arrest, or at the latest on July 2, 2007, the date of his indictment.

Viewed either way, Dorris argued his October 2007 revocation fell outside the

ninety-day time limit. As a result, Dorris claimed the revocation time for violating

his probation should be run concurrently with his fifteen-year Ohio Circuit Court


                                           -3-
charges. Although Dorris asserted he exhausted all administrative remedies

available to him, and he attached the Walrod letter as proof, he failed to attach his

own letter to the DOC documenting his administrative exhaustion efforts.

                On May 23, 2018, the DOC filed its answer and moved to dismiss

Dorris’s petition. In its memorandum supporting dismissal, the DOC argued that

Dorris’s letter to Walrod, an employee of the central office’s Offender Information

Services branch, did not comply with CPP2 17.4, which requires the inmate to first

“direct his request to the Offender Information Services office at the institution

where he is presently confined.” (R. at 71 (emphasis omitted).) Furthermore, the

DOC argued there is no evidence Dorris’s letter raised the same issues in his letter

as those stated in his petition to the court. The DOC pointed out how the petition

addressed KRS 533.040(3), but the Walrod letter only considered the impact of

KRS 533.060 on consecutive sentencing. Finally, the DOC asserted that Dorris’s

petition failed on the merits, citing Brewer v. Commonwealth, 922 S.W.2d 380

(Ky. 1996). On July 8, 2019, the Franklin Circuit Court granted the DOC’s motion

to dismiss. This appeal followed.

                                         ANALYSIS

                In his appeal, Dorris argues consecutive sentencing under KRS

533.060 should not apply to him because the DOC failed to timely revoke his


2
    Kentucky Department of Corrections Policies and Procedures.

                                              -4-
probation under KRS 533.040(3). The Franklin Circuit Court dismissed Dorris’s

petition on two grounds, first stating that Dorris had failed to demonstrate

exhaustion of his administrative remedies, and second that Dorris’s claim fails on

the merits as a result of the Kentucky Supreme Court’s ruling in Brewer v.

Commonwealth, 922 S.W.2d 380 (Ky. 1996). We agree with both reasons and

affirm the circuit court’s dismissal.

             First, the circuit court correctly found that Dorris’s case required

dismissal because he failed to prove exhaustion of administrative remedies. In

KRS 454.415(1), the General Assembly provided the following:

             No action shall be brought by or on behalf of an inmate,
             with respect to . . . [a] conditions-of-confinement issue[]
             until administrative remedies as set forth in the policies
             and procedures of the Department of Corrections, county
             jail, or other local or regional correctional facility are
             exhausted.

The statute also uses mandatory language requiring an inmate to attach documents

showing exhaustion of administrative remedies and requiring the court to dismiss a

complaint if an inmate fails to exhaust administrative remedies. KRS 454.415(3)-

(4).

             Dorris apparently believed the Walrod letter, which stated he had

exhausted administrative remedies, was sufficient to satisfy his obligations under

the statute. However, even if the Walrod letter showed that Dorris had achieved

administrative exhaustion as far as the DOC was concerned, for purposes of KRS

                                         -5-
454.415(1), it did not relieve Dorris of his obligation to fully document and verify

his efforts for the circuit court under KRS 454.415(3). Proper documentation of

administrative exhaustion shows an inmate has raised arguments to the circuit

court which are identical to those raised before the warden and the DOC; see

Houston v. Fletcher, 193 S.W.3d 276, 278 (Ky. App. 2006). An inmate’s failure to

document administrative exhaustion prevents meaningful judicial review. Id.

Here, the circuit court correctly found the Walrod letter discusses KRS 533.060

and makes no mention whatsoever of KRS 533.040. As a result, the circuit court

found Dorris did not raise issues in his petition identical to those made before the

DOC. The circuit court did not err in dismissing this case under KRS 454.415.

             Second, even if one were to consider Dorris’s case on the merits, the

circuit court correctly found it could not succeed:

             [T]he Kentucky Supreme Court addressed the apparent
             inconsistencies between KRS 533.040(3) and KRS
             533.060 in Brewer v. Commonwealth and established that
             sentences from probation revocation must run
             consecutive to all sentences regardless of whether the
             revocation occurred after the ninety (90) day period set
             forth in KRS 533.040. Brewer v. Commonwealth, 922
             S.W.2d [380], 382 (Ky. 1996).

(R. at 103.) We agree with the circuit court and conclude Dorris’s argument

regarding the effect of KRS 533.040(3) on his felony sentences is not consistent

with Brewer. When an individual on probation or parole commits a felony offense,

KRS 533.060’s imposition of “stiff penalties in the form of consecutive sentences”

                                         -6-
supersedes KRS 533.040(3). Brewer, 922 S.W.2d at 382. However, “the

provisions of KRS 533.040(3) would still apply in cases where the parolee or

probationer commits a misdemeanor or violates a condition of parole or probation

which does not constitute a felony.” Id.

                                 CONCLUSION

             For the foregoing reasons, we affirm the Franklin Circuit Court’s

order dismissing Dorris’s petition.

             ALL CONCUR.

BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

Charlie Dorris, pro se                      Allison R. Brown
Sandy Hook, Kentucky                        Department of Corrections
                                            Frankfort, Kentucky




                                           -7-